Fourth Court of Appeals
                               San Antonio, Texas
                                       July 2, 2019

                                   No. 04-19-00301-CV

    Armando MONTELONGO, Jr., Real Estate Training International, LLC, Performance
                Advantage Group, Inc., and License Branding, LLC,
                                   Appellants

                                            v.

                                 Cecil G. ABREA, et al.,
                                        Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-13094
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellee’s brief is due on or before August 14, 2019.



                                                 _________________________________
                                                 Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court